Citation Nr: 0421913	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder to include degenerative disc disease.  

2.  Entitlement to service connection for chronic 
fibromyalgia.  

3.  Entitlement to service connection for chronic lip 
laceration residuals.  

4.  Entitlement to service connection for chronic thoracic 
spine disorder

5.  Entitlement to service connection for a chronic headache 
disorder to include migraines.  

6.  Entitlement to service connection for a chronic sleep 
disorder.  

7.  Entitlement to an increased disability evaluation for the 
veteran's left knee internal derangement with traumatic 
arthritis, currently evaluated as 50 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1973 to September 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
increased the disability evaluation for the veteran's left 
knee internal derangement with traumatic arthritis and loose 
bodies from 30 to 40 percent and denied service connection 
for a right elbow disorder to include degenerative arthritis; 
a left elbow disorder to include degenerative arthritis; a 
right wrist disorder to include degenerative arthritis, a 
left wrist disorder to include degenerative arthritis; and 
lip laceration residuals.  In December 1993, the RO denied 
service connection for a chronic low back disorder to include 
low back pain.  In February 1994, the accredited 
representative submitted a notice of disagreement with both 
the September 1993 and the December 1993 rating decisions.  
In April 1994, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative which addressed 
the issues of service connection for a chronic low back 
disorder and an increased evaluation for the veteran's left 
knee disability.  In June 1994, the veteran submitted a 
substantive appeal from the evaluation assigned for his left 
knee disability.  In November 1994, the RO issued a SOC to 
the veteran and his accredited representative which addressed 
the issues of service connection for a right elbow disorder 
to include degenerative arthritis; a left elbow disorder to 
include degenerative arthritis; a right wrist disorder to 
include degenerative arthritis, and a left wrist disorder to 
include degenerative arthritis.  In August 1996, the Board 
remanded the veteran's claims for service connection for a 
chronic low back disorder and an increased disability 
evaluation for his left knee disability to the RO for 
additional action.  

In January 1997, the RO granted service connection for low 
back strain; assigned a 20 percent evaluation for that 
disability; increased the evaluation for the veteran's left 
knee disability from 40 to 50 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for a chronic cervical 
spine disorder to include degenerative disc disease, chronic 
fibromyalgia, a chronic headache disorder to include 
migraines, and a chronic sleep disorder; denied the claims; 
and denied a total rating for compensation purposes based on 
individual unemployability.  In December 1997, the veteran 
submitted a notice of disagreement with the denial of service 
connection for a chronic cervical spine disorder, chronic 
fibromyalgia, a chronic headache disorder, and a chronic 
sleep disorder and a total rating for compensation purposes 
based on individual unemployability.  In June 1999, the RO, 
in pertinent part, determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a chronic thoracic spine disorder.  In 
September 1999, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
service connection for a chronic cervical spine disorder, 
chronic fibromyalgia, a chronic headache disorder, and a 
chronic sleep disorder and a total rating for compensation 
purposes based on individual unemployability.  In October 
1999, the veteran submitted both a notice of disagreement 
with the denial of service connection for a chronic thoracic 
spine disorder and a substantive appeal from the denial of 
service connection for chronic cervical spine disorder and 
chronic fibromyalgia.  The veteran did not submit a timely 
substantive appeal from those portions of the January 1997 
rating decision which denied service connection for a chronic 
headache disorder and a chronic sleep disorder and a total 
rating for compensation purposes based on individual 
unemployability.  In February 2001, the Board remanded the 
issues of service connection for a chronic cervical spine 
disorder to include degenerative disc disease, chronic 
fibromyalgia, a chronic headache disorder to include 
migraines, and a chronic sleep disorder and a total rating 
for compensation purposes based on individual unemployability 
to the RO for additional action.  

In December 2003, the RO, in pertinent part, adjudicated the 
veteran's entitlement to service connection for a chronic 
cervical spine disorder to include degenerative disc disease, 
chronic fibromyalgia, a chronic headache disorder to include 
migraines, and a chronic sleep disorder on the merits and 
denied the claims.  In February 2004, the accredited 
representative submitted a notice of disagreement with the 
denial of service connection for a chronic headache disorder 
to include migraines and a chronic sleep disorder.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

In its February 2001 Remand, the Board indicated that the 
veteran "acknowledged that [a 50 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5261] is the highest 
assignable rating for his knee disability; he did not claim 
entitlement to increased compensation for his knee disability 
on an extraschedular basis; and he indicated he was only 
mentioning his knee as it related to his other claims."  The 
veteran has consistently reported that his left knee is 
unstable and has caused repeated falls.  A separate 
compensable evaluation is therefore potentially assignable 
for the veteran's left knee disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  In light 
of these facts, the Board's conclusion that the veteran had 
explicitly withdrawn his claim for an increased evaluation is 
patently erroneous.  Therefore, the issue remains on appeal.  
38 C.F.R. § 4.14 (2003); VAOPGPREC 23-97 (July 1, 1997), 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The issues of the veteran's entitlement to service connection 
for a chronic cervical spine disorder to include degenerative 
disc disease, chronic fibromyalgia, chronic lip laceration 
residuals, a chronic thoracic spine disorder, a chronic 
headache disorder to include migraines, and a chronic sleep 
disorder and an increased evaluation for his left knee 
internal derangement with traumatic arthritis are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  
The veteran failed to submit a timely substantive appeal from 
that portion of the January 1997 rating decision which denied 
of a total rating for compensation purposes based on 
individual unemployability.  Therefore, the issue is not 
before the Board and will not be addressed below.  However, 
the accredited representative's February 2004 written 
statement maybe reasonably construed as a new claim for a 
total rating for compensation purposes based on individual 
unemployability.  The RO has not had an opportunity to act 
upon the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

The veteran asserts that service connection is warranted for 
a chronic cervical spine disorder and chronic fibromyalgia.  
He advances that the record supports assignment of an 
increased evaluation for his left knee disability.  In his 
November 1996 claim for service connection, the veteran 
advanced that: his service-connected left knee disability 
included traumatic arthritis which had "spread throughout 
his body" including to his neck; his left knee disability 
caused him to limp and to repeatedly fall; the multiple falls 
both aggravated his chronic cervical spine injury and 
precipitated chronic fibromyalgia; and his chronic cervical 
spine disability was aggravated by a post-service March 1991 
motor vehicle accident.  In multiple written statements on 
appeal, the veteran conveyed further that: his left knee was 
unstable; the joint instability had caused him to fall on 
innumerable occasions; and the falls had, in turn, aggravated 
both his cervical spine disorder and his fibromyalgia. 

The multiple VA examination for compensation purposes of 
record fail to address whether the veteran's cervical spine 
disorder and fibromyalgia have increased in severity beyond 
their natural progression as a result of his 
service-connected left knee and low back disabilities.  
Additionally, the veteran has reported that his 
service-connected left knee disability has increased in 
severity and is now manifested by joint instability.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues on appeal. 
The veteran has submitted timely notices of disagreement with 
denial of service connection for chronic lip laceration 
residuals, a chronic thoracic spine disorder, a chronic 
headache disorder to include migraines, and a chronic sleep 
disorder.  The RO has not issued a SOC or a supplement 
statement of the case (SSOC) which addresses these issues.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he provide information as to 
all post-service treatment of the his 
chronic cervical spine disorder and 
chronic fibromyalgia and all treatment of 
his left knee disability after 1992, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after 1999, not already of 
record, be forwarded for incorporation 
into the claims files.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of both his chronic cervical spine 
disorder and chronic fibromyalgia and his 
service-connected left knee internal 
derangement with traumatic arthritis.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic cervical spine disorder and 
fibromyalgia are etiologically related to 
the veteran's service-connected 
disabilities or have increased in 
severity beyond their natural progression 
as the result of his service-connected 
disabilities.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected left knee 
internal derangement with traumatic 
arthritis with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any joint 
instability, weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
left knee internal derangement with 
traumatic arthritis upon his vocational 
pursuits.  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of service 
connection for chronic lip laceration 
residuals, a chronic thoracic spine 
disorder, a chronic headache disorder to 
include migraines, and a chronic sleep 
disorder.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SOC.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic cervical spine 
disorder to include degenerative disc 
disease and chronic fibromyalgia and an 
increased evaluation for the veteran's 
left knee internal derangement with 
traumatic arthritis with express 
consideration of the provisions of 38 
C.F.R. §§ 3.310(a), 4.14, 4.71a, 
Diagnostic Code 5257 (2003); VAOPGPREC 
23-97 (July 1, 1997); and the Court's 
holdings in Allen v. Brown, 7 Vet. App. 
439 (1995) and Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


